Title: James Cocke to George Muter, 18 January 1781
From: Cocke, James
To: Muter, George



Sir
Bon Accord Jany. 18 1781

My having an oppertunity Yesterday of perusing the Newspaper I observed in the Account of the rapid progress of the Enemy up the River, that in respect to their passing the post at Hoods is different from what it is their represented. On the Morning of the 3rd. Inst. I ordered an Officer and two Men to Brandon to give us Intelegence of the Enemy should they land at that Place, and if after landing form into a Line to March, or if passing by without landing. At Six O Clock the Signal was made that the whole Fleat had past. At 8 O Clock a Schooner was abrest of the Fort. She was often haild, the Wind and tide being in her favour. She soon past and gave us a shot, on which we gave her another but was under the Necessity to change our Ambrazier [embrasure] which [gave] her time to get a considerable distance from us, but I am informd did them some Damage. On her geting out of Danger from the Fort she made a Signal, on which the whole Fleat brought to an Anchor. It being very Hazey I Judged by their Lights that they must be to[o] far from us for us to do any Execeution by Firing on them; At 10 O Clock the Haze clear’d away, we could see their Hulls very plain at which time we began a Fire of Twice every half Hour from […] of the three Guns that we could make Bear on them which Fire I intended to keep up during [all] of the Night, as I had not the least thought of their attempting to Land till near the Morning, as the Wind Blew very fresh and made a large Sea which must make it very troublesome for them to Land. I must belive that their shiping must have suffered from our Fire; as I have reason to beleve we fired but few shot but what did some execeution as we fired very deliberatly. On the Signal being made that the Enemy had past Brandon I orderd a Captain and Twenty Five Men down on the Mouth of Wards Creek and to keep a look out should the Enemy attempt to Land. At Twelve o Clock to our great disappointment they brought us Intelegence, that between Twenty and Thirty Boats were landing about Six Hundred Yards up the Creek. By their place of landing, I was confident that their Intention was [to] come round on our Backs and cut of[f] our retreat. As we then had but about 40 Men in the Fort we thought it was in Vain for us to continue as we had not the least hopes of defending ourselves. Therefor I gave orders for every Man to take his Arms and March out of the Fort which was Accordingly done. I believe the above a true state of the Case. As this will be handed you by Capt. Allen,  he will give you information of many things which I may not have recolected. I am Sir Your mo obt. hhble Servant,

James Cocke

